  Case 13-33715         Doc 41     Filed 02/26/19 Entered 02/26/19 10:49:35              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-33715
         Mary B Magee

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/23/2013.

         2) The plan was confirmed on 12/02/2013.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 07/27/2018.

         6) Number of months from filing to last payment: 59.

         7) Number of months case was pending: 66.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $1,945.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-33715       Doc 41        Filed 02/26/19 Entered 02/26/19 10:49:35                     Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor               $10,177.02
       Less amount refunded to debtor                             $50.66

NET RECEIPTS:                                                                                   $10,126.36


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,945.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $445.43
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,390.43

Attorney fees paid and disclosed by debtor:                   $55.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
AARONS SALES & LEASE OWNERSHI    Unsecured      2,805.00            NA              NA            0.00       0.00
Adventist Bolingbrook Hospital   Unsecured         462.00           NA              NA            0.00       0.00
AFFILIATED FINANCIAL             Unsecured     10,418.00            NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      6,000.00       8,536.80        8,536.80        426.84        0.00
COMCAST                          Unsecured         500.00           NA              NA            0.00       0.00
DARNELL PRICE                    Priority             NA            NA              NA            0.00       0.00
GALAXY ASSET PURCHASING LLC      Unsecured            NA         775.11          775.11          38.76       0.00
GALWAY FINANCIAL SERVICES LLC    Unsecured            NA         312.50          312.50          15.63       0.00
IL DEPT OF EMPL0YMENT SECURITY   Unsecured      5,400.00       7,527.50        7,527.50        376.38        0.00
IL DEPT OF HEALTHCARE            Priority            0.00           NA              NA            0.00       0.00
IL DEPT OF REVENUE               Priority             NA         791.54          791.54        791.54        0.00
IL DEPT OF REVENUE               Unsecured            NA         348.43          348.43          17.42       0.00
IL STATE DISBURSEMENT UNIT       Priority            0.00      3,783.91        3,783.91      3,783.91        0.00
INTERNAL REVENUE SERVICE         Unsecured            NA       1,540.00        1,540.00          77.00       0.00
INTERNAL REVENUE SERVICE         Priority       1,000.00       7,976.00            0.00           0.00       0.00
KAHN SANFORD LTD                 Unsecured      2,629.00            NA              NA            0.00       0.00
MIDLAND CREDIT MANAGEMENT IN     Unsecured         811.00           NA              NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured         587.00        837.41          702.40          35.12       0.00
ROBERT J ADAMS & ASSOC           Priority       3,625.00            NA              NA            0.00       0.00
ST IL TOLLWAY AUTHORITY          Unsecured         430.00           NA              NA            0.00       0.00
ST IL TOLLWAY AUTHORITY          Unsecured         717.00           NA              NA            0.00       0.00
ST IL TOLLWAY AUTHORITY          Unsecured         645.00           NA              NA            0.00       0.00
ST IL TOLLWAY AUTHORITY          Unsecured         286.00           NA              NA            0.00       0.00
ST IL TOLLWAY AUTHORITY          Unsecured         500.00      3,466.50        3,466.50        173.33        0.00
TCF BANK                         Unsecured         187.00           NA              NA            0.00       0.00
WEST SUBURBAN MEDICAL CENTER     Unsecured         251.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 13-33715         Doc 41      Filed 02/26/19 Entered 02/26/19 10:49:35                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                        $3,783.91          $3,783.91              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                  $791.54            $791.54              $0.00
 TOTAL PRIORITY:                                          $4,575.45          $4,575.45              $0.00

 GENERAL UNSECURED PAYMENTS:                             $23,209.24          $1,160.48              $0.00


Disbursements:

         Expenses of Administration                             $4,390.43
         Disbursements to Creditors                             $5,735.93

TOTAL DISBURSEMENTS :                                                                      $10,126.36


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/26/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
